Opinion issued May 5, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00067-CV
                            ———————————
                       KATHERINE FLORES, Appellant
                                         V.
                     ALASTAIR DIZON REYES, Appellee


                    On Appeal from the 387th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 14-DCV-219522


                          MEMORANDUM OPINION

      This is an appeal from a final divorce decree dissolving the marriage of

appellant Katherine Flores and appellee Alastair Dizon Reyes. On appeal, Flores

contends that she received ineffective assistance of counsel during the divorce

proceedings. We affirm the trial court’s decree.
                                    Background

       Alastair Reyes and Katherine Flores married in January 2014. They had one

child during the marriage. In December 2014, Reyes filed for divorce, and in

October 2015, Flores filed a counterpetition for divorce.

       In October 2016, Flores’s counsel withdrew. A year later, new counsel

appeared on behalf of Flores, and within six months, the court granted a third

attorney’s motion to substitute as counsel for Flores.

       Reyes moved to compel discovery. Neither Flores nor her counsel appeared,

and the court ordered Flores to respond to interrogatories and requests for

production and ordered her to pay $900 in attorney’s fees. The court later held a

hearing on Reyes’s motion for enforcement and contempt proceedings. Neither

Flores nor her counsel appeared. The court ordered both parties to mediation

before May 20, 2018, granted the motion for sanctions, and ordered Flores to pay

Reyes’s attorney’s fees of $1,200. The court later waived mediation and set the

case for trial.

       Both parties were represented by counsel at trial in August 2018. Flores,

Reyes, and Reyes’s mother testified, and Reyes’s counsel testified regarding

attorney’s fees. The trial court appointed Flores and Reyes joint managing

conservators of the minor child. The court awarded Reyes the exclusive right to

determine the child’s residence within Fort Bend County or its contiguous


                                          2
counties, the exclusive right to receive and disburse child support, and the

exclusive right, in consultation with Flores, to make educational and invasive

medical decisions. The court awarded Flores an expanded standard possession

order. In October 2018, the trial court signed a final divorce, and Flores appealed.

                            Inadequate Representation

      In her sole issue on appeal, Flores argues that her constitutional rights were

violated because she was denied effective assistance of counsel during the

pendency of the divorce. Specifically, she challenges the district court’s decision to

appoint her joint managing conservator of her child but award Reyes the exclusive

right to designate the primary residence of the child. Flores argues that her counsel

did not attend any hearings between February 2018 to August 2018, despite being

properly noticed; did not notify her of the court dates; failed to negotiate with

Reyes; did not comply with the order to complete mediation, respond to

interrogatories, or produce documents; and did not prepare for trial. Flores

contends that her counsel’s conduct caused her to be nervous when she testified at

trial and resulted in two orders for her to pay Reyes’s attorney’s fees.

      The United States Supreme Court has recognized that ineffective assistance

of counsel in the criminal context is a violation of the Sixth Amendment right to

counsel. See Strickland v. Washington, 466 U.S. 668, 686 (1984). However, it is

well established that the doctrine of ineffective assistance of counsel does not


                                          3
extend to divorce cases. Blair v. McClinton, No. 01-11-00701-CV, 2013 WL
3354649, at *3 (Tex. App.—Houston [1st Dist.] July 2, 2013, pet. denied) (mem.

op.); Chrisman v. Chrisman, 296 S.W.3d 706, 707 (Tex. App.—El Paso 2009, no

pet.).

         Flores argues that this case involved important rights, such as her right to

decide the primary residence of her child. The Texas Supreme Court has

recognized that a parent has a constitutional right to effective counsel in parental-

rights termination cases. See In re M.S., 115 S.W.3d 534, 544 (Tex. 2003). This

case does not involve the termination of parental rights. Because this is a divorce

case and does not concern the termination of parental rights, the doctrine of

ineffective assistance of counsel does not apply to Flores’s complaints. See id.

         We overrule Flores’s sole issue on appeal.

                                       Conclusion

         We affirm the trial court’s decree.




                                                   Peter Kelly
                                                   Justice

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                               4